Title: From George Washington to Anne-César, chevalier de La Luzerne, 20 December 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir,
                            New Windsor 20th Decr 1780
                        
                        I had the honor to receive your Excellency’s favor of the 14th by the Chevr du Plessis. It is not in my power
                            to determine whether it was the intent of Congress to extend the allowance of half pay for life to those Gentn who hold
                            Brevet Commissions in the American Army and at the sametime retain their Ranks and are actually employed in that of their
                            own Country.
                        Should it however be the sense of Congress—that Foreign Officers who come under the above description, are
                            entitled to half pay at the expiration of the War, I shall take a particular pleasure in securing that allowance to
                            Colonels Fleury and du Plessis not only on account of their singular merit, but because your Excellency has been pleased
                            to interest yourself in their behalf. I have the honor to be with the most perfect Sentimts of respect &
                                Esteem Yr Excellency Most Obedt Servt
                        
                            Go: Washington
                        
                    